EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on 24 February 2021.

The application has been amended as follows: 
THE ABSTRACT:
The abstract has been replaced by:
--A bearing of which a load supporting position capable of being changed, including: a cylindrical housing comprising a hollow inner circumferential surface; one or more support members provided in the housing and disposed along a circumferential direction of the inner circumferential surface; a plurality of pin holes provided along an outer circumferential surface of the housing; and a rotation preventing pin coupled to a first pin hole of the plurality of pin holes and configured to prevent rotation of the housing. In addition, threads are formed on inner circumferential surfaces of the pin holes and an outer circumferential surface of the rotation preventing pin to enable a pin hole and the rotation preventing pin to be easily coupled and decoupled.--

IN THE CLAIMS
Claim 1 has been replaced by:
1. (Currently amended) A bearing of which a load supporting position is capable of being changed, the bearing comprising:

one or more support members provided in the housing and disposed along a circumferential direction of the inner circumferential surface;
a plurality of pin holes provided along an outer circumferential surface of the housing;
a rotation preventing pin coupled to a first pin hole of the plurality of pin holes and configured to prevent rotation of the housing;
the hollow inner circumferential surface and the outer circumferential surface are concentric;
an inner circumferential surface of each of the plurality of pin holes comprises hole threads;
an outer surface of the rotation preventing pin comprises pin threads corresponding to the hole threads so that the rotation preventing pin can be coupled to the first pin hole of the plurality of pin holes; and
a portion of the outer surface of the rotation preventing pin that is configured to engage with a fixing member is unthreaded.

Claim 7 has been replaced by:
7.    (Currently amended) A bearing capable of changing a load supporting position, the bearing comprising:
a housing comprising:
an inner circumferential surface configured to support a shaft; and
an outer circumferential surface;
one or more support members provided on the inner circumferential surface;
a plurality of pin holes provided along the outer circumferential surface of the housing;

the inner circumferential surface and the outer circumferential surface are concentric;
an inner surface of each of the plurality of pin holes comprises hole threads; 
an outer surface of the rotation preventing pin comprises pin threads corresponding to the hole threads so that the rotation preventing pin can be coupled to the first pin hole of the plurality of pin holes; and
a portion of the outer surface of the rotation preventing pin that is configured to engage with the fixing member is unthreaded.
Claims 13 and 14 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a plurality of pin holes provided along an outer circumferential surface of the housing; a rotation preventing pin coupled to a first pin hole of the plurality of pin holes and configured to prevent rotation of the housing; the hollow inner circumferential surface and the outer circumferential surface are concentric; an inner circumferential surface of each of the plurality of pin holes comprises hole threads; an outer surface of the rotation preventing pin comprises pin threads corresponding to the hole threads so that the rotation preventing pin can be coupled to the first pin hole of the plurality of pin holes; and a portion of the outer surface of the rotation preventing pin that is configured to engage with a fixing member is unthreaded.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656